         Case 4:20-cv-01219-KGB Document 22 Filed 09/03/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BENJAMIN VIENT                                                                  PLAINTIFF

v.                               Case No. 4:20-cv-01219 KGB

WEHCO MEDIA, INC., and
CHATTANOOGA TIMES FREE PRESS                                                 DEFENDANTS

                                              JUDGMENT

       Pursuant to the Order entered in this matter on this date it is considered, ordered, and

adjudged that the Court dismisses without prejudice plaintiff Benjamin Vient’s claims against

defendants; the relief requested is denied.

       So adjudged this 3rd day of September, 2021.



                                                    ________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
